Title: From Alexander Hamilton to John Marshall, 2 October 1800
From: Hamilton, Alexander
To: Marshall, John


New York Oct 2. 1800
Dr. Sir
Before this reaches you, you will no doubt have seen under the Paris head an account of the suspension of the negotiation which has strong marks of being genuine. Inclosed is a comment which I have thought it expedient rather hastily to make upon it, with an eye particularly to some elections in our neighbourhood.
If you agree with me in the concluding sentiments you will seriously consider the question I have statted as to the Power of the President to proclaim temporary suspensions of hostilities. Generals of Armies have a right ex officio to make truces. Why not the Constitutional Commander in Chief!
If the President have the power another question will be whether the idea of periodical suspensions by his authority will not be better than an indefinite Legislative suspension. This might leave the matter in a situation to be managed according to circumstances relative to the future conduct of France.
These are immature thoughts only thrown out for your more deliberate consideration.
Of one thing I am sure that if France will slide into a state of Peace de facto, we must meet her on that ground. The actual posture of European Affairs & the ⟨o⟩pinions of our people demand an accommodating course.
I will make no apology for intimations dictated ⟨by⟩ my solicitude for the public well ⟨being⟩ & offered to one whom I always place among the number of my friends.
Truly yrs
A Hamilton
J Marshall Esq
